DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 3/10/22 is acknowledged.  The traversal is on the ground(s) that it would not place undue burden on the examiner to search both groups.  This is not found persuasive because the synthetic method steps of Group I require a different search strategy than the imaging steps of Group II.  Prior art applicable to one group would not necessarily be applicable to the other group.  The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 and 10-18 are pending, of which claims 1-7 are withdrawn from consideration at this time as being directed to a non-elected invention.  Claims 8 and 10-18 are examined herein on the merits for patentability.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The terms “low dose,” “low resolution,” “high dose” and “high resolution” in claims 15-17 are relative terms which render the claims indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not set forth ranges or amounts which correspond to high or low dosages or resolution values of the various contrast agents and imaging modalities.  Clarification is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 10 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ratner et al. (Mag. Res. Med., 1987, 5, p. 548-54).
Ratner disloses that sequential 1H and I9F magnetic resonance imaging methods were used to map the distribution of fluorinated compounds in vivo. An intravenously administered emulsion of perfluorooctylbromide (PFOB), an agent known 
In I9F MRI, signal comes only from the 19F moieties in the PFOB without endogenous background signal providing a high contrast-to-noise ratio (page 549).
After a 90 mg/kg intraperitoneal dose of sodium pentobarbital, 16 Syrian Golden normal hamsters underwent cannulation of the internal jugular vein. Of the 16, 12 received 7.2 mg/kg dose of 100% PFOB emulsion intravenously and 4 received a 3 mg/kg dose. The cannulation site was then sutured closed. Five normal C3H mice underwent a 7.2 mg/kg tail vein injection of PFOB and four additional mice received 10 mg/kg. After injection both hamsters and mice were studied in a G. E. NMR CSI 2-T NMR spectrometer/imaging system. The resonant frequency for 'H was approximately 85.6 MHz and for I9F was 80.5 MHz. The animals underwent both 'H and 19F scanning in a 7-in.-diameter birdcage RF coil tuned for 19.
All animals were scanned under general anesthesia (70 mg/kg intraperitoneal sodium pentobarbital for mice and 90 mg/kg for hamsters) for a period extending to at least 4 h after injection of PFOB. Six hamsters were repeatedly scanned for a period of up to 24 h postinjection and three were scanned as late as 2 weeks.
Subsequently five mice underwent the same PFOB dose as before and were scanned 4 h after injection. 19F MRI was performed in the same G. E. CSI 2-T 
With this technique, improved images were obtained in imaging times of less than 2 min but most studies were acquired in 2 to 8 min.
In the first 1-h postinjection of PFOB, no 19F signal was imageable. After 1 h, the liver and spleen in all hamsters and mice acquired detectable amounts of PFOB (Figs. 2 and 3). In hamsters that received the 3 mg/kg PFOB dose, there was qualitatively less I9F signal emanating from the liver and spleen than in the 7.2 mg/kg dose group but no quantitative assessments were made. In five of the hamsters and one of the mice, bilaterally symmetrical punctate signal zones were seen in the submandibular region which anatomically and histologically correlated with salivary glands. I9F signal was also seen in the lung fields. Maximum detectable signal was noted 3 to 5 h postinjection (page 550).
Figure 2 (a) shows 1H localizer images of two representative hamsters subsequent to receiving PFOB injections; corresponding 19F images to the 1H localizer images are shown in (b) (page 551). 
19F signal emanating from the lung may be explained by several mechanisms. PFOB emulsion may have accumulated in macrophages in the lung or from extrapulmonary PFOB-labeled macrophages which migrated to the lung. Another possibility is that a small amount of the emulsion was broken down liberating PFOB neat liquid. PFOB neat liquid is a volatile substance which would be expected to be released rapidly from the blood through the lungs.

Accordingly, the methods of Ratner meet the limitations of the instant claims such that a diagnostic agent comprising a bromoperfluorocarbon gas evolving liquid is administered (it is noted that the PFOB inherently has the vapor pressure needed to evolve gas from a circulatory system, as evidenced by the instant specification, and Ratner teaches it to be volatile).  Ratner teaches waiting for the gas-evolving liquid to be delivered to the lungs and imaging at least a portion of the lung and the airspace of the lung (the lung comprises the air space) with an MR medical imager.  With regard to the limitation wherein the imaging is performed during at least one of an inhalation period, a breath-hold period and an exhalation period, it is noted that since the animals are alive, they would necessarily be inhaling and/or exhaling during the timeframe of the MR measurements.
With regard to claim 10, multiple images are taken.  
With regard to claims 11 and 14, PFOB is a perfluorocarbon and meets the limitation of a sufficient quantity of atoms with an atomic number higher than 8 to provide an HU measurement to affect an image in a CT imaging system, as evidenced by the instant specification.
With regard to claims 13 and 15-17, 19F MRI and 1H have differential resolution, and multiple doses of PFOB are administered, some of which are higher or lower than others.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8, 10 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long (US 3,975,512) in view of Ratner et al. (Mag. Res. Med., 1987, 5, p. 548-54) and Grinstaff (US 5,505,932).
Long teaches non-toxic bromofluorocarbon radiopaque agents useful in visualizing the gastrointestinal tract, tracheobronchial tree, alveolar spaces or parenchyma of the lung, etc.  A particularly preferred radiopaque agent is PFOB intravascularly, etc.
In Example 4, perfluoroctylbromide proved unexpectedly superior to "Dionosil" and barium sulfate when introduced into the tracheobronchial trees of rats, rabbits, dogs and pigs. When used as the pure liquid, perfluoroctylbromide did not produce coughing and resulted in minimal inflammatory reaction. Moreover, the liquid perfluoroctylbromide flowed readily into the alveolar sacs and small respiratory passages resulting in X-ray visualization of this portion of the lungs. This property is useful in outlining emphysematous areas of the lung, cavitations and consolidation.
In Example 5, emulsions of perfluoroctylbromide were found to outline the tracheobronchial tree with little or no passage into the alveolar sacs.  The emulsions were prepared by slowly mixing, by hand stirring, about 10 parts by weight perfluoroctylbromide with about 1 part by weight lactated Ringer's Solution which contained a very small amount of an emulsifying agent ("Pluronic F-68"), a condensate of ethylene oxide with a hydrophobic base formed by condensing propylene oxide with propylene glycol. These emulsions of perfluoroctylbromide were superior to "Dionosil" and barium sulfate in that there was very little irritation of the tracheobronchial tree and little impairment in ventilization and gas exchange. The emulsions of perfluoroctylbromide were also superior in that they were cleared by the mucociliary mechanisms and vaporization. 
Long does not specifically intravenous administration of the bromofluorocarbon agents for imaging the lung.

In I9F MRI, signal comes only from the 19F moieties in the PFOB without endogenous background signal providing a high contrast-to-noise ratio (page 549).
After a 90 mg/kg intraperitoneal dose of sodium pentobarbital, 16 Syrian Golden normal hamsters underwent cannulation of the internal jugular vein. Of the 16, 12 received 7.2 mg/kg dose of 100% PFOB emulsion intravenously and 4 received a 3 mg/kg dose. The cannulation site was then sutured closed. Five normal C3H mice underwent a 7.2 mg/kg tail vein injection of PFOB and four additional mice received 10 mg/kg. After injection both hamsters and mice were studied in a G. E. NMR CSI 2-T NMR spectrometer/imaging system. The resonant frequency for 'H was approximately 85.6 MHz and for I9F was 80.5 MHz. The animals underwent both 'H and 19F scanning in a 7-in.-diameter birdcage RF coil tuned for 19.
All animals were scanned under general anesthesia (70 mg/kg intraperitoneal sodium pentobarbital for mice and 90 mg/kg for hamsters) for a period extending to at injection of PFOB. Six hamsters were repeatedly scanned for a period of up to 24 h postinjection and three were scanned as late as 2 weeks.
Subsequently five mice underwent the same PFOB dose as before and were scanned 4 h after injection. 19F MRI was performed in the same G. E. CSI 2-T system except that a 4-in. dual-tuned 'H/19F birdcage coil was used in place of the 7411 (page 549).
With this technique, improved images were obtained in imaging times of less than 2 min but most studies were acquired in 2 to 8 min.
In the first 1-h postinjection of PFOB, no 19F signal was imageable. After 1 h, the liver and spleen in all hamsters and mice acquired detectable amounts of PFOB (Figs. 2 and 3). In hamsters that received the 3 mg/kg PFOB dose, there was qualitatively less I9F signal emanating from the liver and spleen than in the 7.2 mg/kg dose group but no quantitative assessments were made. In five of the hamsters and one of the mice, bilaterally symmetrical punctate signal zones were seen in the submandibular region which anatomically and histologically correlated with salivary glands. I9F signal was also seen in the lung fields. Maximum detectable signal was noted 3 to 5 h postinjection (page 550).
Figure 2 (a) shows 1H localizer images of two representative hamsters subsequent to receiving PFOB injections; corresponding 19F images to the 1H localizer images are shown in (b) (page 551). 
19F signal emanating from the lung may be explained by several mechanisms. PFOB emulsion may have accumulated in macrophages in the lung or from extrapulmonary PFOB-labeled macrophages which migrated to the lung. Another 
The imaging approach implemented in this study may be useful for mapping other targetable agents. I9F labeling of sugars, amino acids, drugs, and possibly monoclonal antibodies may allow I9F MRI of physiologic processes and the early detection of a number of pathologic states (page 553).
Grinstaff teaches contrast agents for x-rays and that one particular class of CT contrast agents are brominated fluorocarbons such as PFOB (column 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide perfluorooctylbromide emulsions intravenously for imaging the lungs when the teaching of Long is taken in view of Ratner.  Each of Long and Ratner are directed to imaging the lungs, which comprise air space, using PFOB emulsions.  One would have had a reasonable expectation of success because Long teaches that intravenous administration is one of a few preferred methods of administration, and because Ratner teaches PFOB migration to the lung after intravenous administration for imaging.  Accordingly, PFOB is inherenlty capable of the claimed vapor pressure, and Long teaches vaporization.  Further, the methods of Ratner meet the limitations of the instant claims such that a diagnostic agent comprising a bromoperfluorocarbon gas evolving liquid is administered (it is noted that the PFOB inherently has the vapor pressure needed to evolve gas from a circulatory system, as evidenced by the instant specification, and Ratner teaches it to be volatile).  Ratner teaches waiting for the gas-evolving liquid to be delivered to the lungs and imaging at least a portion of the lung and 
Grinstaff is included to show that CT imaging is the type of imaging system used to image radiopaque PFOB.
With regard to claim 10, multiple images are taken.  
With regard to claims 11 and 14, PFOB is a perfluorocarbon and meets the limitation of a sufficient quantity of atoms with an atomic number higher than 8 to provide an HU measurement to affect an image in a CT imaging system, as evidenced by the instant specification.
With regard to claims 13 and 15-17, 19F MRI and 1H have differential resolution, and multiple doses of PFOB are administered, some of which are higher or lower than others.
With regard to claim 18, at least pharmacokinetic analysis is performed, as a map the distribution of fluorinated compounds in vivo is studied.

Claims 8, 10, 11, 13, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pines et al. (US 2002/0094317).
Pines teaches a pharmaceutical composition which comprises a hyperpolarized noble gas dissolved in a physiologically compatible liquid carrier (paragraph 0017 and 0060) and a method for studying a property of a noble gas in a tissue. This method of 
In preferred embodiments, the fluid in which the noble gas is dissolved is a fluorocarbon or aqueous perfluorocarbon emulsion, including PFOB and intravascular perfluorocarbon emulsions (paragraph 0061-4).
Once formed, the noble gas/liquid mixture can be combined with the sample using a number of different techniques known to those of skill in the art. For example, if the sample is a mammalian organism or a portion thereof, the mixture can be administered to the organism by, for example, injection, inhalation or ingestion. More particularly, depending upon its intended use, the noble gas/liquid mixture can be injected into the tissue of interest (if clinically harmless), or intravascularly to be delivered to the tissue of choice (paragraph 0071).  Organs include lungs (paragraph 0074).
The methods of the present invention can be used for a myriad of diverse applications including, but not limited to, tissue perfusion quantitation; longer residence time imaging of air space; new proton contrast agent; new probe of pathophysiology; new application of NMR to gastrointestinal clinical medicine; new non-toxic intravascular MRI angiography contrast agent; and protein structure elucidation by polarization transfer to protons or other nuclei in the molecule. In addition, the noble gas, when dissolved in a physiologically acceptable carrier can be utilized to study lung air-space anatomy, tissue perfusion and MRI angiography (paragraph 0114).
Xenon in blood can be utilized to study lung air-space anatomy, tissue perfusion and NMR angiography. In general, hyperpolarized xenon NMR would be an alternative to the imaging techniques that make use of radioactive isotopes of xenon, such as 127Xe and 133Xe. The advantages of MRI of hyperpolarized xenon are the zero ionizing radiation dose absorption by the patient and a potentially much better spatial resolution. NMR of xenon may also prove useful for brain studies. Specifically, magnetic resonance imaging of hyperpolarized xenon would enable better detection of central nervous system perfusion and thus be a tool for diagnosis of stroke and also a flow specific tool for functional imaging (paragraph 0157).
Pines does not specifically exemplify injection of a composition comprising a perfluorocarbon, waiting a predetermined delay period for the gas-evolving liquid to be delivered to the lungs by the circulatory system and allowing the gas to evolve into the airspace of the lung, and imaging at least a portion of the lung and airspace of a lung using CT or MR medial imager, wherein imaging is performed during at least one of inhalation, breath hold or an exhalation.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a noble gas in perfluorocarbon emulsion for MRI imaging of the lung/air space in view of Pines.  One would have been motivated to do so, with a reasonable expectation of success, because Pines teaches perfluorocarbon carrier to be a preferred carrier.  One would have had a reasonable expectation of success in doing so because Pines teaches that the liquid compositions can be administered 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618